MARY'S OPINION HEADING                                           




NO. 12-02-00266-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



NORMAN CRITTENDEN,§
	APPEAL FROM THE 87TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

TONY GREEN, ET AL.,
APPELLEES§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION (1)
 This appeal is being dismissed for want of jurisdiction pursuant to Tex. R. App. P. 42.3(a). 
The trial court's judgment was signed on May 16, 2002.  Under Tex. R. App. P. 26.1(a), unless
Appellant timely filed a motion for new trial or other post-judgment motion that extended the
appellate deadlines, his notice of appeal was due to have been filed "within 30 days after the
judgment [was] signed," i.e., June 17, 2002.  A motion for new trial must be filed "prior to or within
thirty days after the judgment... is signed."  Tex. R. Civ. P. 329b(a).  Therefore, the motion for new
trial was untimely and the time for perfecting Appellant's appeal was not extended.  Tex. R. App.
P. 26.1(a).  Appellant filed a motion for new trial on June 20, 2002 and a notice of appeal on
September 13, 2002.  However, because neither the motion for new trial nor the notice of appeal was
filed on or before June 17, 2002, this court has no jurisdiction to consider the appeal. (2)
	On September 24, 2002, this court notified Appellant pursuant to Tex. R. App. P. 42.3(a) that
his notice of appeal was untimely, and it informed Appellant that unless the record was amended on
or before October 9, 2002 to establish the jurisdiction of this court, the appeal would be dismissed. 
On October 10, 2002, Appellant requested an extension of time until October 29, 2002 to establish
this court's jurisdiction, citing "some technicality in the trial court records" as creating a question
regarding the jurisdiction of this court.  However, Appellant admits in his docketing statement that
he did not mail his notice of appeal to the trial court until September 9, 2002.
	This court is not authorized to extend the time for perfecting an appeal except as provided
by Texas Rules of Appellate Procedure 26.1 and 26.3.  The information filed with this Court shows
that Appellant's notice of appeal was not timely filed with the trial court, and as of October 22, 2002,
Appellant has provided no satisfactory response to our September 24 request.  Accordingly, we deny
Appellant's motion for extension of time and dismiss this appeal for want of jurisdiction.  Tex. R.
App. P. 42.3(a).

Opinion delivered October 23, in the Year of our Lord 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.



















(DO NOT PUBLISH)



1.  See Tex. R. App. P. 47.1.
2.  Even if Appellant's motion for new trial had been timely filed, his notice of appeal would have been due
not later than August 27, 2002.  Tex. R. App. P. 26.1(a)(1) (notice of appeal due within ninety days after judgment
signed if party timely files a motion for new trial).